DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                       WCI COMMUNITIES, LLC,
                             Appellant,

                                    v.

   CHRISTINE SHERIDAN, ACTION ROOFING SERVICES, INC.,
SPECIALTY ENGINEERING CONSULTANTS, ENGINEERED AIR, LLC.,
  PROGRESSIVE PLASTERING, INC., DOUGLAS A. ZARGHAM and
   MELANIE SINCLAIR ZARGHAM d/b/a ZARGHAM & SINCLAIR
                     ARCHITECTURE,
                        Appellees.

                            No. 4D17-2963

                            [ April 18, 2018 ]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Martin J. Bidwill, Judge; L.T. Case No.
CACE 17-006667 (05).

  Rosemary Wilder of Marlow, Adler, Abrams, Newman & Lewis, Coral
Gables, for appellant.

  Robert Rivas of Sachs Sax Caplan, P.L., Tallahassee, for Appellee
Christine Sheridan.

PER CURIAM.

   WCI Communities, LLC (“WCI”) appeals a Broward County order
denying its motion to dismiss or transfer the underlying action for
improper venue. Because we find the Collier County venue clause in the
parties’ contract to be mandatory, we reverse.

   Christine Sheridan (“Sheridan”) entered a contract with WCI for the
purchase of a newly-constructed single-family home. The contract
contained a venue clause stating that the venue for any contractual
disputes would be Collier County, Florida.

   When Sheridan filed a breach of contract action against WCI in Broward
County, WCI moved to transfer or dismiss the complaint based on the
venue clause. The circuit court denied WCI’s motion, ruling that, “the
venue clause lacked exclusivity,” and “the clause is permissive, and not
mandatory.” WCI appeals, contending that the clause is mandatory.

   “Because an appellate court reviews the interpretation of a contractual
forum selection provision as a matter of law, this case is reviewed de novo.”
R.S.B. Ventures, Inc. v. Berlowitz, 201 So. 3d 719, 720 (Fla. 4th DCA 2016).
A permissive forum selection clause merely represents consent to
jurisdiction. Id. However, a mandatory forum selection clause contains
exclusive language and requires that litigation be brought in a particular
forum. Id. at 720-721.

   Here, the parties’ contract provided:

      VENUE: Purchaser and Seller agree that the venue for
      resolution of any dispute regarding this Contract lies within
      Collier County, Florida.

(emphasis supplied). We have previously held that such language renders
a forum selection clause mandatory. See, e.g., Golf Scoring Sys. Unlimited,
Inc. v. Remedio, 877 So. 2d 827 (Fla. 4th DCA 2004) (holding that a forum
selection clause providing that Broward County was “the proper venue for
all actions that may be brought pursuant to [this Agreement]” made
Broward County the exclusive and mandatory forum in that case)
(emphasis supplied).

   Appellee Sheridan contends that Golf Scoring is distinguishable from
the instant case. Sheridan argues that in Golf Scoring, we determined the
forum selection clause was mandatory because the word “proper”
appeared before “venue.”

   However, we did not focus on the word “proper” in reaching our
decision. Instead, we focused on “the,” in relation to the word, “venue.”
Golf Scoring, 877 So. 2d at 829. Specifically, we concluded that the use of
the definite article “the,” when conjoined with the noun “venue,”
exclusively limits a forum selection clause to only one venue, “to the
exclusion of all others.” Id. Our subsequent discussion in R.S.B. also
supports this conclusion:

      [T]his court has recognized that a forum selection clause using
      “the” to modify “venue” (“the venue”) indicates exclusivity
      consistent with mandatory forum selection clauses because
      the modification refers “to only one, to the exclusion of all
      others.”


                                     2
201 So. 3d at 721 (citing and quoting Golf Scoring, 877 So. 2d at 829)
(emphasis supplied).

   Accordingly, we reverse and remand the case for the circuit court to
either dismiss or transfer the action to Collier County.

  Reversed and Remanded.

GERBER, C.J., TAYLOR and KLINGENSMITH, JJ., concur.

                          *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                   3